Citation Nr: 0903734	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  99-13 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUE

Entitlement to an effective date prior to March 26, 
1993, for the award of special monthly compensation 
(SMC) at the (r)(1) rate.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active service from November 1968 to 
June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Board previously remanded an appeal in March 1998 
regarding the issue of entitlement to an effective date 
earlier than March 26, 1993, for the grant of a 100 
percent evaluation for the veteran's service-connected 
bowel dysfunction.  By decision in October 1998, the RO 
increased the rating for the veteran's bowel 
dysfunction disability to 100 percent disabling, 
effective from the day following his separation from 
service in June 1982.  This was a full grant of 
benefits sought in that appeal.

The Board remanded the issue of entitlement to an 
earlier effective date for SMC in May 2001, and the 
veteran appealed the Board's June 2003 decision denying 
an effective date prior to March 26, 1993, for the 
award of SMC at the (r)(1) rate to the United States 
Court of Appeals for Veterans Claims (Court).  In 
December 2003 the Court granted a joint motion vacating 
and remanding the Board's June 2003 decision.  The 
Board remanded the appeal again in January 2005.  
Copies of the joint remand and Court order have been 
included in the claims file.

The case was before the Board again in February 2006, 
at which time the Board denied the claim for an 
effective date prior to March 26, 1993, for the award 
of SMC at the (r)(1) rate.  The veteran appealed this 
decision to the Court.  In an order dated June 2008, 
the Court vacated and remanded the February 2006 
pursuant to the terms of a motion filed by the 
Secretary.

The Board notes that, in a decision dated May 2008, the 
Board decided issues involving the disability ratings 
assignable for hammertoe of the right foot and 
bilateral tinea pedis with onychomycosis.  These issues 
were not appealed to the Court, and are not currently 
before the Board.


FINDINGS OF FACT

1.  The veteran had loss of bowel and bladder control 
and loss of use of his left foot in June 1982.

2.  Entitlement to SMC at the (r)(1) rate, effective 
from March 26, 1993, has been established, based on 
loss of use of both the right and left feet and the 
need for regular aid and attendance of another person.

3.  There was no loss of use of the veteran's right 
foot prior to March 26, 1993.

4.  The evidence does not show that the veteran's 
service-connected disabilities have required the aid 
and attendance of another person prior to March 26, 
1993.


CONCLUSION OF LAW

The criteria for SMC at the (r)(1) rate were not met 
prior to March 26, 1993.  38 U.S.C.A. §§ 1114(r)(1), 
5102, 5103, 5013A, 5107 (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An RO rating decision in November 1982 established 
service connection for several disabilities, most of 
which had resulted from inservice surgery for a 
herniated nucleus pulposus (HNP) at L3-4.  A 60 percent 
rating was assigned for postoperative residuals of the 
HNP, a 60 percent evaluation was assigned for 
neurogenic bladder, a 60 percent evaluation was 
assigned for bowel dysfunction secondary to cauda 
equina syndrome, a 40 percent evaluation was assigned 
for paralysis of the left common peroneal nerve with 
footdrop, and a noncompensable rating was assigned for 
residuals of a fracture of the mandible.  In addition, 
the RO granted entitlement to SMC at the (k) rate both 
for loss of use of one foot and for loss of use of a 
creative organ.  All benefits were effective from the 
day following the date of the veteran's separation from 
service in June 1982.  

A communication was received from the veteran in May 
1983 in which he basically disagreed with the ratings 
assigned for residuals of the back surgery.  In 
addition to several arguments supporting his claim, the 
veteran also described his functional impairments as 
follows:

Due to my back I am not able to sit, stand 
or walk because of severe pain I 
constant[ly] experience.  Because of this 
problem I must lay flat on my back at home.   
Because of back problems my balance is at 
zero percent therefore to do a simple 
function of a bowel movement or bath I must 
have assistance.

Following a remand by the Board, an RO rating decision 
in October 1998 found that the veteran's appeal of the 
November 1982 rating decision remained open, inasmuch 
as he was never furnished a statement of the case 
following receipt of his notice of disagreement.  The 
October 1998 RO rating decision increased the rating 
assigned for the veteran's bowel dysfunction to 100 
percent disabling, effective from June 1982.  The 
rating decision also granted SMC at the (s) rate, 
effective from June 1982.  In addition, the RO granted 
SMC at the (o) rate on account of paraplegia of both 
legs and loss of anal and bladder sphincter control, 
effective from March 26, 1993.  Further, the rating 
decision established entitlement to SMC at the (r)(1) 
rate, effective from March 26, 1993, on account of the 
veteran's entitlement under Section (o) and his need 
for the regular aid and attendance of another person.

This claim was remanded by the Court in June 2008 for 
consideration of whether the veteran's May 1983 
statement may be considered an informal claim for aid 
and attendance benefits.  It is unclear why the case 
was remanded for this purpose, as the Board's February 
2006 decision clearly articulated that the veteran's 
claim was being reviewed effective to his date of 
discharge from service.  In fact, an expert medical 
opinion was sought to determine whether it was 
factually ascertainable that the veteran had loss of 
use of the right foot prior to the effective date of 
award assigned.

As stated by the Board in the February 2006 decision, 
the veteran's entitlement to SMC at the (r)(1) rate 
prior to March 26, 1993, turns on the earliest date as 
of which it is factually ascertainable that there was 
both (1) loss of use of the right foot and (2) the need 
for the regular aid and attendance of another.  
38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.400(o)(2).  
(emphasis added).

Loss of use of a foot will be held to exist when no 
effective function remains other than that which would 
be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made 
on the basis of the actual remaining function, whether 
the acts of balance, propulsion, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

The following will be accorded consideration in 
determining the need for regular aid and attendance: 
Inability of claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic 
or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this 
will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, 
such as supports, belts, lacing at the back, etc.); 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care 
or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the 
claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part 
of the day to promote convalescence or cure will not 
suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The 
particular personal functions which the veteran is 
unable to perform should be considered in connection 
with his condition as a whole.  It is only necessary 
that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not 
that there be a constant need.  Determinations that the 
veteran is so helpless, so as to be in need of regular 
aid and attendance will not be based solely upon an 
opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).

A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without 
the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony 
and to make a credibility determination as to whether 
that evidence supports a finding of the presence of the 
claimed symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Lay evidence can also be competent and sufficient to 
establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical 
condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In cases where there are conflicting statements or 
opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in analyzing 
the data, and the medical conclusion that 
the physician reaches. . . . As is true with 
any piece of evidence, the credibility and 
weight to be attached to these opinions 
[are] within the province of the 
adjudicators; . . .

So long as the Board provides an adequate reason or 
basis for doing so, the Board does not err by favoring 
one competent medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a 
VA examiner over a private examiner, or vice versa.  
See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 
1378, 1381 (Fed. Cir. 2001) (declining to adopt the 
treating physician rule for adjudicating VA benefits).  
Regardless of the source, an examination report must 
minimally meet the requirement of being sufficiently 
complete to be adequate for the purpose of adjudicating 
the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally 
based on the scope of the examination or review, as 
well as the relative merits of the expert's 
qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  
See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may 
heighten the probative value of an opinion, as the 
claims folder generally contains all documents 
associated with a veteran's disability claim, including 
not only medical examination reports and service 
medical records (SMRs), but also correspondence, raw 
medical data, financial information, RO rating 
decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at 
issue and Board decisions disposing of earlier claims.  
See Nieves-Rodriguez, U.S. Vet. App. No. 06-3012 (Dec. 
1, 2008).

However, an examiner's review of the claims folder is 
not required in each case.  See Snuffer v. Gobber, 10 
Vet. App. 400, 403-04 (1997) (review of claims file not 
required where it would not change the objective and 
dispositive findings made during a medical 
examination); see also D'Aries v. Peake, 22 Vet. App. 
97, 106 (2008) (holding that it is not necessary for a 
VA medical examiner to specify review of the claims 
folder where it is clear from the report that the 
examiner has done so and is familiar with the 
claimant's extensive medical history).

A significant factor to be considered for any opinion 
is based on an accurate factual predicate, regardless 
of whether the information supporting the opinion is 
obtained by review of medical records or lay reports of 
injury, symptoms and/or treatment.  See Harris v. West, 
203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner 
opinion based on accurate lay history deemed competent 
medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a 
medical opinion cannot be disregarded solely on the 
rationale that the medical opinion was based on history 
given by the veteran); Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) (holding that the Board may reject a 
medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the 
VA benefits system, the Court has indicated that 
recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the 
reasons for the adjudicator's decision.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997).  Within the VA 
benefits system, VA medical examiners and private 
physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert 
witnesses.  Nieves-Rodriguez, U.S. Vet. App. No. 06-
3012 (Dec. 1, 2008), 

In Nieves-Rodriguez, the Court indicated that the 
Federal Rules of Evidence for evaluating expert medical 
opinion before U.S. district courts, Fed.R.Evid. 702, 
are important, guiding factors to be used by VA 
adjudicators in evaluating the probative value of a 
medical opinion.  The factors identified in Fed.R.Evid 
702 are as follows:

(1) The testimony is based upon sufficient 
facts or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the 
principles and methods reliably to the facts 
of the case.

The veteran's assertion, expressed in multiple 
communications and at a personal hearing before the 
undersigned, is that his various service-connected 
disabilities are now essentially the same as they were 
in 1982, and, therefore, the higher SMC rate, which has 
already been granted effective from March 26, 1993, 
should be effective from June 1982.  The veteran's 
current assertions are at substantial variance with the 
evidentiary record.

The report of the veteran's initial VA examination in 
August 1982 establishes a complete loss of use of his 
left foot.  The veteran reported severe pains in his 
right lower extremity, but did not claim loss of use of 
this extremity.  On examination, the veteran walked and 
used his right leg to bear most of his weight.  A metal 
orthosis was used on the left knee.  While there was 
obvious atrophy of the left thigh and leg, the right 
leg muscles were described as well developed.  The 
right toes had a tendency for flexion postures with the 
big toe in hammer-toe position.  Muscle strength of the 
lower extremities was recorded as follows:  Flexion and 
extension of the right hip intact, left hip 4 plus/5 
plus; abduction and adduction, and internal and 
external rotation of the right hip 4 plus/5 plus, left 
hip 3 plus/5 plus; flexion and extension of the right 
knee 4 1/2 plus/5 plus, left knee 2 to 3 plus/5 plus; 
dorsiflexion of the foot and toes was intact on the 
right, absent on the left; plantar flexion of the foot 
and toes was 4 plus/5 plus on the right, plus over 
equal/5 plus on the left; eversion of the foot was 
intact on the right, absent on the left, inversion of 
the foot was 4 plus/5 plus on the right, 1 plus/5 plus 
on the left.  

The examiner noted that the veteran had urinary 
retention requiring approximately six intermittent 
catheterizations per day.  The veteran had no sensation 
for bowel or bladder function and had to use bowel 
stimulants and fruits before he could have any bowel 
movement.  On rectal examination there was no grip on 
voluntary contraction, but there was also no evidence 
of fecal or urinary incontinence.  Notably, the veteran 
did not report the need for aid and assistance of 
another.  Following examination, the examiner offered 
the following diagnosis:

"Chronic discogenic low back pain syndrome 
with compression radiculopathy of cauda 
equina components, most severely affecting 
bowel/bladder/sex functions (S-2-4) and motor 
sensory functions of the left lower extremity 
with resulting foot drop (L4-S-1)."

A VA outpatient treatment report, dated in January 
1983, indicates that the veteran was able to transfer 
himself independently and was able to ambulate short 
distances with crutches.  He had to rely on a 
wheelchair for most functional activities, however.

In April 1983, the veteran submitted an application for 
motor vehicle adaptive equipment which included an 
automatic transmission, power brakes, and a parking 
brake extension to accommodate the veteran's 
disabilities.

As indicated above, the veteran submitted a statement 
in May 1983 which included the following allegation:

Due to my back I am not able to sit, stand 
or walk because of severe pain I 
constant[ly] experience.  Because of this 
problem I must lay flat on my back at home.   
Because of back problems my balance is at 
zero percent therefore to do a simple 
function of a bowel movement or bath I must 
have assistance.

At an RO hearing held in May 1983, the veteran 
testified to the following:

"... I have a lot of problems at home.  The 
most distance I walk is from my bed to the 
bathroom with my cane and crutches.  I can 
do that.  I do have to have help in the 
bathroom to shower, to urinate and to 
defecate and all that other stuff."

In explaining the available VA benefits, the hearing 
officer noted that one benefit required loss of use of 
both legs which, the hearing officer stated, 
"obviously you do not meet that requirement in this 
case."  The veteran did not disagree with this 
assertion.  Rather, the veteran responded by testifying 
as follows:

I was under the assumption that the only 
reason that I had been turned down truthfully, 
was that I was not spending 100 percent of my 
time in bed, and I don't want to, and I don't.  
I do try to get up and I go to the bathroom 
and I walk around the house a little bit, and 
I thought, well, if these people want me to go 
ahead and get the house grant and say that I 
spend 100 percent in this wheelchair, and I 
won't do it, because I'm not going to do it, 
not for any money.  I try to get along as best 
I can and I use this chair, but I surely don't 
use it for my convenience.  I try to use my 
crutches as much as I can ...

On VA examination in June 1984, the veteran was 
described as ambulating slowly on Canadian crutches 
wearing a left double-upright short-leg foot brace with 
dorsiflexion assist as well as a knee cage on the right 
knee with medial and lateral supports.  On examination, 
the lower extremities demonstrated weak quadriceps 
bilaterally, but particularly on the left.  There was 
no clonus.  The left lower extremity essentially showed 
faint plantar motor function in the left foot and 
ankle.  With respect to the right lower extremity, the 
examiner only noted diminished sensation over the 
lateral border of the right foot with obvious clawing 
of the toes.  The report indicated that the veteran 
catheterized himself on a daily need basis.  The 
veteran reportedly had little control of his bowels and 
wore a pad or diaper.  Following examination, the 
examiner offered the following diagnoses:

Herniated, nucleus pulposis, L3, with severe 
cauda equina syndrome.
Paralysis, peroneal nerve with left total 
foot drop.
Total absence of all motor function inferior 
to left knee, related to cauda equina 
syndrome.

An October 1984 private examination report noted that 
the veteran had been treated for low back pain and 
urinary problems, secondary to spinal cord/cauda equina 
injury incurred in service.

An additional October 1984 private examination report 
indicated that the veteran complained of severe pain 
radiating from the lower back to both thighs and 
calves.  The veteran required daily catheterization 3-4 
times daily, and could not move his bowels without 
external assistance.  The veteran further reported 
severe weakness of both legs, especially of the left, 
to the extent that he had to use Canadian crutches and 
a left foot drop brace to ambulate and/or use of a 
wheelchair.  Physical examination was significant for 
weak quadriceps bilaterally, but especially the left.  
There was a total absence of all motor function of the 
left lower extremity.  The right lower extremity was 
significant for very weak patellar reflex, absent 
Achilles reflex, and no sensation of the posterior 
right thigh.  The examiner offered the following 
diagnoses:

(1) S/P Herniated Nucleus Pulposus, L3-L4, 
with severe Cauda Equina Syndrome.
(2) Paralysis Left Peroneal Nerve with total 
left foot drop.
(3) Total absence of all motor function 
inferior to left knee.
(4) Loss of bowel and urinary bladder 
function.

A November 1984 statement from the veteran included the 
following assertions by the veteran:

1.  During the past year my physical condition 
as deteriorated due to my service-connected 
injury.

2.  My lower extremity is now at a state that 
I am unable to walk, stand or sit for any 
given time as I am in severe pain on both 
legs...

A June 1985 VA outpatient treatment record reflects 
that the veteran had weakness on dorsiflexion of the 
right foot, an absence of dorsiflexion of the left and 
marked weakness of plantar flexion on the left.  The 
examiner provided an assessment of status post (s/p) 
lumbar laminectomy discectomy with paraparesis.  A 
March 1986 VA treatment record indicates that the 
veteran was ambulating on crutches.

In August 1988, the veteran purchased a specially 
adapted vehicle equipped with an automatic 
transmission, power brakes and a hand-operated parking 
brake.  Notably, the veteran indicated having a valid 
driver's license.

A November 1992 VA clinical record noted that the 
veteran's functional level was independence in 
dressing, bathing, feeding, transfers and wheelchair.  
His gait was assisted by Canadian canes for stability.  
The veteran reported spasticity of the lower 
extremities and buttocks usually after sitting or 
standing for too long.  Examination revealed no lower 
extremity deep tendon reflexes (DTR's), and decreased 
tone.  Right lower extremity motor strength was 
measured as 3/5 HF, 3 plus/5 in dorsiflexion (DF) and 
greater than 2/5 in plantar flexion (PF).

A February 19, 1993 VA clinical record noted that the 
veteran wore braces on both knees, had left foot drop, 
had knee pain, right ankle pain, and spasm of both 
legs.  Examination revealed no sensation in the lower 
extremities from just above the knee or reflexes in the 
lower extremities.  The assessments included cauda 
equina syndrome; foot drop; and incontinence of bowel.  

The veteran's request to reopen his claim, which 
includes the award of SMC at the (r)(1) rate, was 
received on March 26, 1993.  The veteran was 
subsequently provided several special VA examinations.

On a VA Form 21-2545 dated April 1993, the veteran 
reported his medical history and present complaints as 
follows:

-	Herniated Nucleus Pulposus, L3, L4, 
Lumbar with Residuals - Nov 11, 1979 to 
present
-	Neurogenic bladder, flaccid, no 
sphincter control (Nov 11, 1979)
-	No bowel control, no sphincter control 
(Nov 11, 1979 to present)
-	Paralysis left foot drop (Nov 11, 1979 
to present)
-	Atrophy Right toes (Nov 11, 1979 to 
present)
-	No penile erections (Nov 11, 1979 to 
present)
-	Loss of buttocks muscles must use 
prosthetic devices to maintain erect 
posture (Nov 11, 1979 to present)
-	Chronic Low Back Pain (Nov 11, 1979 to 
present date)
-	Chronic pain, left leg, right leg both 
buttocks, right ankle "pain increases 
with prolonged walking, sitting or 
standing"
-	Right leg causing neurologic problems, 
abnormal gait
-	Receiving spasm, spasticity buttocks, 
right leg, left leg
-	Chronic pain has gone from an 
electrical type to a burning pain 
during high levels of spasm
-	Right knee unable to support weight 
shift

The report of an April 1993 VA rectum and anus 
examination noted that the veteran presented for 
examination walking with great difficulty with two 
crutches and a bag containing an extra set of clothes 
on his back.  The veteran reported a left foot drop on 
the left leg requiring him to use two crutches to get 
around.

The report of an April 1993 VA skin examination noted 
that the veteran walked with a cane and leg braces, but 
was essentially paraplegic.  He took to bed rest and 
lay flat on his back a large amount of time due to back 
pain.  The examiner offered a diagnosis that the 
veteran had been paraplegic secondary to cauda equina 
syndrome at L-4 with a central disc "for about the 
last 11-12 years."

The report of an April 1993 VA feet examination noted 
the veteran's history of spinal injury 12 years 
previous, leaving him with partial lower extremity 
paralysis.  The veteran had resultant muscle weakness, 
drop foot, and some foot deformities.  He wore a double 
upright ankle/foot arthrosis and ambulated using 
Canadian crutches.  Due to lack of muscle control of 
his right foot, his right great toe was hammering and 
causing an irritation on the top of the first joint, 
causing blistering, ulcerations, bleeding, toenail 
problems and athlete's feet.  Examination resulted in 
diagnoses of right great hammertoe with dorsal 
irritation directly related to his spinal injury and 
subsequent muscle weakness, onychomycosis and tinea 
pedis.

The report of an April 1993 VA orthopedic examination 
noted the veteran's residual neurologic deficits of 
neurogenic bladder requiring intermittent 
catheterizations, incontinence of stool, impotence, 
left foot drop, rather marked atrophy of the left calf 
mechanism, numbness of the buttock and lateral aspect 
of both knees, and rather marked lower extremity 
weakness.  The veteran reported that, over the past 5 
years, he had developed pain and weakness of the right 
knee.  Presently, the veteran used a brace on the right 
knee, wore a left foot drop brace, and used crutches 
for ambulation.  Examination was significant for the 
absence of reflexes in the right lower extremity, 
bilateral weakness of knee extension, and minimal 
dorsiflexion of the right ankle.  The right knee 
demonstrated range of motion from 0 to 130 degrees.  
The examiner offered the following diagnostic 
impressions:

   1.  Post-operative status L-3 lumbar 
laminectomy and discectomy for acute cauda 
equina syndrome with residual neurologic 
deficit including:
a.	Neurogenic bladder.
b.	Incontinence of stool secondary to 
rectal sphincter inactivity.
c.	Impotence.
d.	Left foot drop.
e.	Sensory deficit to buttock and lower 
extremities.
f.	Marked lower extremity weakness.
g.	Marked atrophy of the left calf and 
anterior compartment muscle groups, 
as noted.
   2.  History of right knee pain, etiology 
undetermined, probably secondary to 
osteoarthritis.

The report of an April 1993 VA neurology examination 
noted the veteran's history of acute paralysis of both 
legs after falling out of bed in 1979.  The veteran 
complained of significant weakness in both legs, with 
left footdrop.  On examination, the veteran had a brace 
on his left foot and used crutches to get to the 
examination room.  He was able to walk with crutches, 
but with great difficulty.  The lower extremities 
showed 3/5 strength, except for 0/5 dorsiflexion and 
plantar flexion of the left foot.  Reflexes in the 
lower extremities were trace/4 with absent ankle jerks.  
The examiner offered an impression of cauda equina 
syndrome, status post laminectomy in 1979 with residual 
permanent neurologic deficits, including paralysis and 
weakness of the legs, numbness of the legs and 
perineum, urinary incontinence requiring intermittent 
catheterization and wearing of a diaper, and no 
erections.

In a VA Form 21-4138 statement received in March 1995, 
the veteran reported symptoms of complete loss of 
sphincter control, loss of use of buttocks and sensory 
deficits of the left lower extremity since service.  He 
argued that his loss of use of the buttocks hindered 
his ability to stand up.

A September 1995 statement from W.H.G., M.D., noted the 
veteran's in-service history of repair of a herniated 
disc at L3 post-operatively complicated by cauda equina 
syndrome.  The veteran had residuals that included 
neurogenic bladder and bowel, paralysis of the common 
peroneal nerve on the left side giving a left footdrop, 
being unable to stand without using crutches, and 
decreased sensation in the spine and saddle region.  
Dr. G indicated that, as near as he could tell from 
reviewing the veteran's records, the veteran's problems 
involving the bladder, bowel, sensory loss and weakness 
in his legs dated back to at least 1979.

In a November 1995 statement, the veteran argued that 
all of his problems were the very same since 1982 "and 
that the only change that has occurred is that my 
condition is worse now."

In testimony before the RO in January 1996, the veteran 
reiterated his contention that his current neurologic 
deficits had been present since service.  He testified 
that Dr. G had been appalled that VA had not recognized 
the extent of his disability previously.

In a statement dated March 1996, the veteran's spouse 
averred that all of her husband's disabilities had been 
present since 1979.  The veteran's worst problem was 
bowel and bladder dysfunction.

In July 1996, the veteran submitted an application for 
adaptive motor vehicle equipment which included hand 
controls.

In an undated motion to advance his case on the docket 
(received in approximately July 1996), the veteran 
described himself as a paraplegic with an inability to 
stand up without use of Canadian crutches. 

An October 1996 statement from a retired military 
physician concurred with Dr. G.'s assessment that the 
veteran incurred a spinal cord injury with cauda equina 
syndrome subsequent to an L3-L4 disc removal in 1979.

An August 1998 statement from J.S.L., M.D., a private 
physician, indicated that review of the veteran's 
records showed that the veteran had total bowel 
incontinence since 1979.

A March 1999 statement from Dr. J.S.L., indicated that 
the veteran had severe complications of cauda equina 
syndrome in service which resulted in complete loss of 
sphincter control in bowel and bladder, and constant 
spasticity of his legs.  The veteran used crutches and 
a wheelchair and was unable to stand or sit without 
aid.  Dr. J.S.L. opined that it was "medically obvious 
without a doubt" that the veteran was homebound and 
had needed aid since 1979.

A June 1999 VA clinical record noted that the veteran 
self-performed his catheterization and bowel care.  The 
veteran requested a more supportive right knee brace 
when standing with Canadian crutches, "since putting a 
lot of pressure on [right] knee when standing with 
Canadian crutches."

In a February 2003 opinion a VA medical expert 
responded to a request to indicate whether loss of use 
of the right foot was shown prior to March 26, 1993.  
In pertinent part, the examiner provided the following 
opinion:

I have reviewed the veterans medical records 
which revealed the following:

1975:  Veteran first injured his back in 1975 
after lifting IBM cards and pitching them 
around and until 1979, the only major symptom 
was excessive low back pain which was 
aggravated by walking, sitting, etc. for long 
periods of time.  Patient only able to 
relieve pain via bed rest.  In 1979, in one 
of the bouts of low back pain, he developed 
pain also radiating down the left lower 
extremity to the great toe and one day 
developed urinary retention which required 
catheterization at Bergstrom AFB.  The 
following day he was sent to Wilford Hall 
where an examination revealed positive 
crossed straight leg raising test.  He had 
pain in the distribution of L5-S1 dermatome 
on the left.  He had paralysis .... muscles on 
the left of L5,S1 myotome.  The rectal tone 
was diminished and the perianal sensation was 
present.  No weakness of the quadriceps 
bilaterally.  An emergency myelogram showed 
complete block of dural sac at L3-4.  A CT 
scan of the spine showed complete dural 
block, possible relative spinal stenosis 
secondary to a bulging disc at L4-5.

11/11/79:	Patient underwent an L3-4 
laminectomy and lumbar discetomy.

7/13/80:	Dr. [J.E.] diagnosed claw toe of the 
right foot.

11/10/80:	A post-myelogram note indicated 
"able to move R lower extremity 
well."

2/9/81:	Dr. [R.D.] wrote:
	"negligible R knee jerk and bilat 
Achilles jerks ... Motor function of 
LLE still absent.  RLE strength 
intact."

7/13/81:	Dr. [J.E.] wrote:
	"dropped foot on L and claw toes on 
R."

One and a half year after surgery, he was 
issued a wheelchair.

1/2/82:	Cpt. [E.G.] wrote
	Patient "must rely on use of a 
wheelchair for most functional 
activities."

2/8/82:	An EMG report of Dr. [G] revealed 
severe L L5, S1, S2 denervation with 
absent voluntary units.  Moderate R 
S2 denervation with normal L. 
gluteus medius.

4/9/82:	Dr. [V.P.] wrote:
	"R quadriceps brisk, had 4/5 
strength."

6/25/82:	Patient received 100% disability for 
cauda equina syndrome.

10/12/82:	Dr. [C.O.] wrote:
	"Well-developed R lower extremity.
	Diminished sensation on S1 
distribution on the right."

6/21/84:	Dr. [R.H.B.] wrote:
	"There is diminished sensation over 
the lateral border of the R foot.  
There was obvious clawing of toes of 
the Rt. foot."

6/27/85:	Dr. [R.H.B.] wrote:
	"weakness of dorsiflexion of the 
right foot."

1992:	Patient became a new patient at the 
Spinal Cord Clinic.  At that time, 
he was ambulatory with canadian 
crutches.  Otherwise, he was 
independent in dressing, bathing, 
feeding, transfers and wheelchair 
mobility.  He was also on an 
independent self-cath program.

6/12/86:	An RN wrote
	"Patient ambulating with crutches."

11/5/92:	A doctor wrote:
	"RLE - dorsiflexion 3+/5 and plantar 
flexion >2/5."

11/30/92:	Dr. [M.] wrote
	"R 3/5 dorsiflexion and 
plantarflexion.  Gait - with 
crutches.

4/25/93:	[R.P.] wrote:
	"R dorsiplantar flexion 5/5."

4/26/93:	Dr. [O.E.B.] wrote:
	"lack of power in an extensor 
direction
	Onychomycosis R great toenail, tinea 
pedis, bilateral hammer toe with 
dorsal contracture of R toes."

4/30/93:	Dr. [K.W.] wrote:
	"There is bilateral weakness of knee 
extension.  He has minimal 
dorsiflexion of R ankle."

1993:	Patient was granted entitlement to 
special monthly compensation based 
on being home-bound for period 
6/25/82 --- 3/25/93..

1993:	Patient was granted 10% for tinea, 
bilateral toe.

....

PATIENT REQUEST # 2

Patient contends that "he has had the loss 
of use of the right foot since 1982 and that, 
therefore, the higher SMC rate - which has 
already been granted, effective from March 
26, 1991 ----- should be granted effective 
from June 1982.

A medical expert opinion is requested by the 
Board of Veterans' Appeals that a medical 
advisory opinion be provided on the 
following:

Is it shown in the medical evidence that the 
veteran had "loss of use" of the right foot 
prior to March 26, 1993?  If so, what is the 
earliest date that such loss of use began?

The Board further defines the definition of 
"loss of use of a foot."

Loss of use of a foot will be held to exist 
when no effective function remains other than 
that which would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance.  The determination will 
be made on the basis of the actual remaining 
function, whether the acts of balance, 
propulsion, etc., could be accomplished 
equally well by an amputation stump with 
prosthesis, for example:

(a) Extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening 
of the lower extremity of 3-1/2 inches or 
more, will constitute loss of use of the foot 
involved.

(b) Complete paralysis of the external 
popliteal nerve (common peroneal) and 
consequent footdrop, accompanied by 
characteristic organic changes including 
trophic and circulatory disturbances and 
other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as 
loss of use of the foot.

MY REPLY:

Weakness of dorsiflexion of the right foot 
noted in 1985 may be the result of nonuse or 
disuse of the foot or may be the result of a 
partial dysfunction of the right common 
peroneal nerve.  If he had complete 
dysfunction of the right common peroneal 
nerve, he would have complete loss of 
dorsiflexion and eversion of the foot 
accompanied by atrophy of the common peroneal 
nerve-innervated muscles and trophic changes 
such as loss of sweating of the affected 
area, loss of sensation of the first web 
space, etc.

It is possible that he developed weakness of 
the dorsiflexion of the right foot from non-
use or disuse and not from damage of the 
common peroneal nerve.  These two conditions 
could be distinguished by electromyography 
and nerve conduction velocity studies.

Since the patient does not have any loss of 
right foot function (Patients with weakness 
of R foot dorsiflexion can walk, even better 
if braced), since he does not have complete 
ankylosis of two major joints of an extremity 
or of the knee, since he does not have 
complete ankylosis of two major joints of an 
extremity or of the knee, since he does not 
have lower extremity shortening of 3-1/2 
inches or more and since he does not have 
complete paralysis of the common peroneal 
nerve with accompanying organic changes, then 
he does not meet the criteria of "loss of 
use of a foot."

CONCLUSION:  Therefore, there is no 
indication in the medical records that 
patient lost the use of his right foot.

A June 2003 private medical examination confirmed 
current diagnoses of cauda equina syndrome and 
paraplegia.

A January 2004 statement from J.T.P., M.D., a private 
physician, indicates a current impression of status 
post severe residual neurologic deficits from cauda 
equina syndrome from very large discopathy, approximate 
onset 1979-80.  The examiner reported that the veteran 
had been basically wheelchair ambulatory since the very 
early 1980's.  It notes that the veteran had developed 
severe weakness in the left lower extremity, 
incontinence of bowel and bladder, and some weakness in 
the right lower extremity as well in approximately 
1980.  Following lumbar diskectomy in 1980, the veteran 
had severe residuals of the bowel and bladder 
involvement, severe weakness in the left lower 
extremity, and right lower extremity paresis as well.  
Dr. P. indicated that it would be very rare to have 
bowel and bladder control loss without bilateral lower 
extremity motor and sensory deficits as well.  It was 
indicated that it was felt that the veteran had 
relatively severe loss of function in his right lower 
extremity as well as the more involved left by the time 
of his 1980 surgery and the subsequent permanent 
residuals.  In summary, Dr. P. indicated that the 
veteran currently has severe lower extremity 
paraparesis.  He also indicated that, since the time of 
the 1980 surgery, the veteran needed the aid of a 
second person for his normal activity of daily living 
needs and was also basically wheelchair bound for 
ambulation/mobility at home and out.

The veteran has also submitted various medical articles 
in support of his claim.  One document defines the word 
flaccid as being relaxed, flabby, having defective or 
absent muscular tone.  Additional articles described 
the symptomatology associated with degenerative disc 
disease, low back pain and cauda equina syndrome.  
Notably, the article on cauda equina syndrome notes 
that, when nerve damage only affects the sacral roots, 
a person could walk normally yet have profound 
neurologic impairment of pelvic organ function, such as 
bowel and bladder incontinence. 

The RO has granted SMC for loss of use of both 
extremities (at the (o) rate), effective from March 26, 
1993, and despite the veteran's contention that his 
various disabilities are currently essentially the same 
as they were in 1982, the credible lay and medical 
evidence is not consistent with a finding that loss of 
use of his right foot existed prior to March 26, 1993, 
as defined at 38 C.F.R. § 3.350(a)(2)(i).  The ultimate 
question of this appeal is when it is first factually 
ascertainable that loss of use on the right began.    

The veteran claims having no use of his right foot 
since his discharge from service.  This current 
allegation is not consistent with his prior statements 
and documented treatment records.  For instance, the 
veteran testified in May 1983 to an ability to walk 
within his home, albeit for short distances and 
assisted with a cane.  The Board has no reason to 
believe that the veteran was falsely testifying at that 
time.

Additionally, prior to July 1996, the veteran 
maintained a driver's license and obtained VA benefits 
for adapted motor vehicle equipment which included 
power operated brakes.  Given the undisputed fact that 
the veteran had no functional use of the left foot, the 
veteran's applications for this benefit strongly 
implies functional use of the right foot for driving 
purposes.  The veteran did not seek hand-operated 
controls until July 1996.  The Board also has no reason 
to believe that the veteran was falsely requesting VA 
benefits for adaptive equipment he was not capable of 
using.

Although the September 1995 and January 2004 private 
medical statements refer to right lower extremity 
paresis and weakness in the right lower extremity from 
1980 forward, and contemporaneous medical record note 
the veteran's use of wheelchair and crutches, the 
contemporaneous medical records also reflect that the 
veteran used his right leg to bear most of his weight.  
Prior to March 26, 1993, these records reflect that the 
veteran was able to ambulate with the aid of crutches 
and a right knee brace, bearing most of his weight on 
his right leg.  Quite simply, the contemporaneous 
medical records do not reflect loss of use of the right 
foot prior to March 26, 1993.

The Board will accord greater probative weight to the 
contemporaneous medical records because these records 
reflect contemporaneous findings with respect to the 
veteran's ability to use his right foot than it will to 
the veteran's best efforts now to recollect symptoms he 
experienced regarding the use of his right foot decades 
ago, especially in light of his testimony in 1983.

Although Dr. P. indicated that the veteran needed the 
aid of a person since 1980, Dr. P. does not address 
contemporaneous medical records, which indicate that 
the veteran was apparently able to ambulate, to 
catheterize himself, and to conduct his own bowel and 
bladder care during the 1980's, and early 1990's.  As 
late as November 1992, the veteran's VA clinician's 
assessed the veteran's functional ability as being 
independent in dressing, bathing, feeding, transfers 
and wheelchair, and having a gait assisted by Canadian 
canes for stability.

Therefore, Dr. P.'s opinion will be accorded very small 
probative weight as it is not based upon an accurate 
factual history.  See, e.g., Reonal, 5 Vet. App. at 461 
(1993).  The contemporaneous medical evidence indicates 
that the veteran was able to care for his personal 
needs and use his right foot prior to May 23, 1996. 

The VA medical expert, who had access to the veteran's 
complete claims file, concluded, in essence, that there 
was no loss of use of the right foot any earlier than 
March 26, 1993.  This opinion will be accorded large 
probative weight because the person offering it had 
access to the complete record, the technical criteria 
for what would constitute loss of use of a foot for VA 
purposes, and the fact that the Board finds that the 
opinion provides an accurate recitation of the credible 
lay and medical evidence of record.  This examiner 
concluded, with supporting analysis citing the 
contemporaneous medical records and the one reference 
to paraparesis in 1985, that the veteran did not have 
loss of use of his right foot any earlier than March 
26, 1993.

Although the private medical reports of Drs. G., P. 
J.T.P., and J.S.L., refer to weakness from 1979 and 
loss of function from 1980 of the right lower 
extremity, respectively, they do not explain how they 
reached these conclusions in light of the August 1982 
VA examination report, which indicates that the 
veteran's right leg had well developed muscles and 
could use a cane for ambulation.  Additionally, the 
veteran's own testimony in May 1983, and the 
adjudicator's lay observation that the veteran used his 
right foot, is additional evidence not addressed in any 
of these assessments.

Because of this lack of explanation, and the probative 
weight assigned to contemporaneous medical evidence and 
veteran's own statements, these reports will be 
assigned very small probative weight.

The Board also notes that the April 1993 VA examination 
reports include comments that the veteran had been a 
paraplegic secondary to cauda equina syndrome at L-4 
with a central disc "for about the last 11-12 years."  
Again, these examination reports appear to be based 
solely upon history without any reference to actual 
clinical findings supporting a determination that the 
veteran had loss of use of the right foot as far back 
as 1980, and the veteran's own statements at that time.  

The Board has also carefully considered the statements 
made by the veteran and his spouse.  The Board does not 
doubt that the veteran's cauda equina syndrome left him 
with severe neurologic residuals, as reflected in the 
award of SMC provided prior to May 26, 1993.  
Additionally, the Board does not doubt that the veteran 
experienced right lower extremity weakness, as 
demonstrated by his need to use a cane, Canadian 
crutches and a wheelchair to assist in ambulation.  

However, the current recollections of complete loss of 
use of the right foot since service are not consistent 
with the entire evidentiary record, to include the 
veteran's own testimony in May 1983 and apparent use of 
his right foot for driving purposes.  A more accurate 
recollection appears to be the veteran's assertions 
that his right leg weakness progressively worsened over 
time, to the point of non-use in 1993.  Furthermore, 
the articles submitted by the veteran do not speak to 
the specific facts of his case.  In fact, the article 
on cauda equina syndrome counters the assertion from 
Dr. J.T.P. that loss of bowel and bladder control would 
not be accompanied by bilateral lower extremity 
paresis.

On the basis of the above analysis and probative 
weights assigned, the Board finds that a preponderance 
of the evidence is against the finding that the veteran 
experienced loss of use of the right foot or the need 
for the aid and attendance of another person prior to 
March 26, 1993.  Accordingly, the criteria for an award 
of SMC at the (r)(1) rate were not met prior to March 
26, 1993.

As provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an 
error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error 
is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To 
do this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating: (1) that 
any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what 
was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter 
of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive 
administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of 
the claim ... served to render any pre-adjudicatory 
section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.

The Board remanded this case in January 2005 for VCAA 
notice compliance.  An RO letter dated February 2005 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate his claim, 
the relative duties upon himself and VA in developing 
his claim, and for the veteran to submit all evidence 
in his possession pertinent to his claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The lack of 
compliant pre-adjudicatory notice was cured with 
readjudication of the claim in the April 2005 
supplemental statement of the case.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Importantly, the veteran has demonstrated actual 
knowledge of the evidentiary requirements in this case.  
The veteran has submitted private medical statements, 
and medical literature, in an attempt to establish a 
loss of use of the right foot prior to March 26, 1993.  
In fact, he has provided medical opinion that, if 
accepted as true and accurate, would be capable of 
substantiating his claim.  As reflected in the 
veteran's June 2005 "memorandum" and subsequent 
statements, the veteran has actual knowledge of the 
evidentiary requirements required for a grant of this 
claim.  As such, the Board finds that any notice errors 
have not been prejudicial to the veteran.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the veteran in the development 
of his claim.  This duty includes assisting the veteran 
in the procurement of service medical records and 
pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  With respect to the 
duty to assist, the RO has secured the veteran's 
service medical records and all private and VA medical 
records identified by the veteran as relevant to his 
claim on appeal.  There are no outstanding requests for 
VA to obtain any private medical records for which the 
veteran has both identified and authorized VA to obtain 
on his behalf.

Additionally, the Board obtained an expert medical 
opinion deemed as necessary to decide the claim.  This 
examination report, dated February 2003, fully 
addressed all issues necessary to decide this case and 
is based upon an accurate recitation of the known facts 
in the case.  While there are competing medical 
opinions in this case, the Board finds no evidence 
contained therein which calls into question the 
accuracy, validity or overall sufficiency of the 
February 2003 expert medical opinion.  As such, the 
Board finds no basis to obtain any further medical 
opinion in this claim.

Significantly, neither the veteran nor his 
representatives have identified, and the record does 
not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no 
further notice or assistance to the veteran is required 
to fulfill VA's duty to assist him in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).





ORDER

The appeal is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


